Title: To Thomas Jefferson from Littleberry Mosby, 20 April 1781
From: Mosby, Littleberry
To: Jefferson, Thomas



Sir
Powhatan 20th April 1781

I Acknowledge the Receipt of the Advice given by the Executive to me, to Call a Court Martial for the purpose of punishing the Delinquents Who has Refused or Neglected to March when Called Upon Under the Invasion Law, some few there May be in this County, and for the purpose aforesaid I had Appointed Fryday last to hold a Court, But the Whole of our Militia being Caled forth has Rendered it Impossible at present.
I am with every Sentiment of Esteem, yr. Very H Servt.

L. Mosby

